     Case 1:16-cv-01115-DJS Document 89-13 Filed 10/18/18 Page 1 of 3
                                                                   71




 1    Q.   Did you ultimately go to the place where Mr. Karam

 2         and Mr. Enf ield asked you to come?

 3    A.   Yes.

 4    Q.   Where was t hat?

 5    A.   Sta te building in Albany.

 6    Q.   Do you remember which one?

 7   A.    The one in t he middle.

 8    Q.   Okay .   I n the plaza; correct?

 9   A.    Yeah.

10    Q.   Was it the Just ice Building, do you remember t hat

11         being the cas e, or no?

12   A.    I don ' t k n ow what building.

13    Q.   Did you go to an of fi ce where the New York State

14         Attorn ey Gen eral is located?

15   A.    Yes .

16    Q.   Did you ever speak to a woman named Jenni fe r

17         Sommers while at that building?

18   A.    Yes .

19    Q.   Okay .   Was she present when you gave your

20         statement?

21   A.    Yes .

22    Q.   Okay.    Did s h e give you any information that

23         appears in the statement , which is marked as

24         Exhibit 5?


                      AMF REPORTING SERVICES,    INC .
                              (518 ) 982-1341
     Case 1:16-cv-01115-DJS Document 89-13 Filed 10/18/18 Page 2 of 3
                                                                   72




 1    A.   Thi s is what?

 2    Q.   Did she provide you wi th any information that

 3         ultimately made its way into the Ex hi bit 5?

 4    A.   No.

 5    Q.   Okay.    Did anyone give you information that was

 6         then included in Exhibit 5?

 7   A.    No.

 8    Q.   Are al l the words in cl uded in Exhibit 5 your wor ds

 9         and no one else ' s?

10    A.   Correct.

11    Q.   Okay .   Can you explain to me how you went down

12         t here on May 5th and gave this statement?       You

13         drove down by yoursel f ?

14   A.    Correct.

15    Q.   And wa s Mr . Hannigan with you?

16    A.   Yes .

17    Q.   Was anybody else there?

18   A.    Yes .

19    Q.   Who els e was there?

20    A.   Two investigators.

21    Q.   Other than Karam and En field?

22    A.   Yes .

23    Q.   So it was Karam, Enfield, Jen Sommers,

24         Mr. Hannigan, you , and who else?


                      AMF REPORTING SERVICES, INC.
                             (518) 982-1341
     Case 1:16-cv-01115-DJS Document 89-13 Filed 10/18/18 Page 3 of 3
                                                                        73




 l   A.    I don't know who else, the guy's name.

 2   Q.    Did you get their card?

 3   A.    Out of New York.      I don't know which guys.

 4   Q.    Okay.     Do you have their cards though?

 5   A.    This is the people I talked to .

 6    Q.   You talked to them about what?

 7   A.    That were involved in this.       They brought their

 8         electronic guys or IT guys to get the video off my

 9         phone.

10    Q.   Just for the record, we are going to make a copy of

11         those cards just to clear everything up.         You

12         handed me a card for a Paul Clyne, whose card reads

13         that he is the Deputy Chief Special Investigations

14         and Prosecutions Unit of the New York State Office

15         of the Attorney General.       And you gave me a card

16         for a Mitchell Paurowski, P-A-U-R-0-W-S-K-I .          His

17         card reads he is an investigator in the

18         Invest i gations Division.     Then you gave me a car d

19         for a Nicholas Viorst, V-I - 0-R-S - T .   His card reads

20         Deputy Chief Special Investigations and

21         Prosecutions Unit, Ne w York State Attorney

22         General's Office.      His business address is New York

23         City .    Mr . Paurowski ' s address is the capi t al in

24         Albany.     Mr. Clvne's address is the capital in


                       AMF REPORTING SERVICES, INC.
                              (518) 982-1341
